Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claim(s) 1, 3-9, 12-14 and 17-18, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over DE102014215939 (hereinafter `939) in view of TAKAHASHI (Pub. No.: US 20170271610).
Re claim 1, `939 teaches a method for producing optoelectronic semiconductor components, wherein the method comprises: 
applying optoelectronic semiconductor chips (1, Fig. 1, ¶ [0045]) for generating radiation to a carrier (3); producing a reflective potting (6) with a potting top side facing away from the carrier (3) directly around the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips remain free of the reflective potting on a top side thereof, wherein the reflective potting comprises silicone (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014]), 
wherein the reflective potting has trenches (7a/7b, Fig. 2, [0048]) between the optoelectronic semiconductor chips (1), wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches do not touch the optoelectronic semiconductor chips, 
filling the trenches with a supporting material (8, [0050]) to form at least one supporting body and leaving the potting alongside the trenches free of the supporting material; wherein the supporting material (“silicone admixed with white pigment such as titanium oxide powder and/or aluminurn oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]) comprises a different material from the reflective potting (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014]) wherein the supporting material comprises epoxy (note that (“silicone admixed with white pigment such as titanium oxide powder and/or aluminurn oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]); and 
singulating the optoelectronic semiconductor components (1) through the supporting material in the trenches (S8 of Fig. 3).
	Re claim 18, `939 teaches a method for producing optoelectronic semiconductor components, wherein the method comprises: 
applying optoelectronic semiconductor chips (1, Fig. 1) for generating radiation to a carrier (3); producing a reflective potting (6) with a potting top side facing away from the carrier directly around the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips remain free of the reflective potting material of the potting on a top side thereof, wherein the reflective potting has trenches (7a/7b, Fig. 2) between the optoelectronic semiconductor chips, wherein the reflective potting comprises silicone (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014])
wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches do not touch the optoelectronic semiconductor chips, 
filling the trenches with a supporting material to form at least one supporting body (8) and leaving the reflective potting alongside the trenches free of the supporting material; wherein the supporting material (“silicone admixed with white pigment”, [0050]) comprises a different material from the reflective potting (“The potting compound 6 here includes at least one phosphor”, [0045]) wherein the supporting material comprises epoxy (note that (“silicone admixed with white pigment such as titanium oxide powder and/or aluminurn oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]); and 
singulating the optoelectronic semiconductor components (1) through the supporting material in the trenches (S8 of Fig. 3).
In re claims 1 and 18, `939 fails to teach wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8 (claim 1); and
wherein the supporting material comprises carbon black (claim 18).
TAKAHASHI teaches wherein the supporting material has an absorption coefficient (light blocking layer 425) (claim 1); and
wherein the supporting material comprises carbon black (425, FIG. 7B, ¶ [0353]) (claim 18).
TAKAHASHI differs from the claim invention by not disclosing wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8.
However, because TAKAHASHI discloses the same material as Applicant’s specification, therefore, TAKAHASHI inherently discloses wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8, moreover, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the light interference in the LED device as taught by TAKAHASHI. 
Re claim 3, `939 teaches the method as claimed in claim 1, wherein the reflective potting is produced by a film-assisted transfer molding and/or film-assisted injection molding, wherein the trenches are formed with the film-assisted injection molding or film-assisted transfer molding, such that no reflective potting material is subsequently removed ¶ [0003], [0007] and [0026].
Re claim 4, `939 teaches the method as claimed in claim 3, wherein at least one anchoring structure (7a, S5, Fig. 2) is formed in the trenches on the reflective potting (6) during the producing of the reflective potting, wherein a bonding attachment of the supporting body (8) to the reflective potting (6) is increased by the anchoring structure (7a).
Re claim 5, `939 teaches the method as claimed in claim 1, wherein the reflective potting (6) is produced with a uniform thickness, and wherein, the trenches are formed by sawing the reflective potting material (S7 → S8 of Fig. 3).
Re claims 6-7, `939 differs from the claim invention by not disclosing the method as claimed in claim 5, wherein a roughening is produced in the trenches during the sawing and the roughening has an average roughness ranging from 5 µm to 40 µm, inclusive (claim 6).
wherein side walls of the trenches form an angle ranging from 95° to 135°, inclusive, with the potting top side, wherein peripheral roundings with a radius of curvature ranging from 10 µm to 50 µm, inclusive, are respectively formed along edges of the trenches (claim 7).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 8, `939 teaches the method as claimed in claim 1, wherein the trenches are additionally roughened after the producing of the reflective potting (6) and before the filling of the trenches (8).
Re claim 9, `939 teaches the method as claimed in claim 1, wherein the trenches penetrate the reflective potting from the reflective potting top side by at least 45% and by at most 70% (7a, S5 of Fig. 2), wherein the trenches are filled flush and completely with the supporting material (8 of S6).
Re claim 12, `939 teaches the method as claimed in claim 1, wherein the trenches have a multiplicity of branches (7a/7b, S5 of Fig. 2) in a direction transverse to a longitudinal direction, wherein the optoelectronic semiconductor chips (1) are surrounded on at least three sides by the related trench together with two of the branches of the multiplicity of branches.
Re claim 13, `939 teaches the method as claimed in claim 1, wherein, during the singulating the optoelectronic semiconductor components (1), at least one singulation line (T, S8, Fig. 3) runs completely alongside the trenches and the supporting body is not affected by the singulation line.
Re claim 14, `939 teaches the method as claimed in claim 1, wherein the optoelectronic semiconductor chips (1) are grouped into picture elements prior to the filling of the trenches (S6, fig. 2), which are configured for colored light emission that can be set, wherein no trench is produced between the optoelectronic semiconductor chips within the picture elements ¶ [0045].
Re claim 17, `939 teaches the method as claimed in claim 1, wherein the trenches are completely filled with the supporting material (S6 of Fig. 2), and wherein an optoelectronic semiconductor component of the optoelectronic semiconductor components (1, S9 of Fig. 3) comprises a portion of the supporting material after the singulating occurs.
Re claim 19, `939 teaches the method as claimed in claim 1, further comprising forming the trenches (7a/7b, Fig. 2) at a side of the optoelectronic semiconductor chips (1) opposite to the carrier (3).
Claim(s) 1 and 10-12, 14, 17-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang (Pub. No.: US 20160351509) in view of TAKAHASHI (Pub. No.: US 20170271610) and further in view of `939.
Re claim 1/18, Dang teaches a method for producing optoelectronic semiconductor components, wherein the method comprises 
applying optoelectronic semiconductor chips (DIE1/DIE 2) for generating radiation to a carrier (50/60, FIG. 3I); 
producing a reflective potting (20, ¶ [0027]), with a potting top side (58 of [58/20/molding of DIE 1]) facing away from the carrier directly around the optoelectronic semiconductor chips (DIE1/DIE2), so that the optoelectronic semiconductor chips remain free of the reflective potting on a top side thereof wherein the reflective potting has trenches (52 of FIG. 3H) between the optoelectronic semiconductor chips, wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches (trenches 52 of FIG. 3G) do not touch the optoelectronic semiconductor chips, 
filling the trenches (52 of FIG. 3G → FIG. 3H) with a supporting material (58/small portion of 30&38 of FIG. 3J) to form at least one supporting body and leaving the potting alongside the trenches free of the supporting material; and 
singulating the optoelectronic semiconductor components (FIG. 3J → 3L, ¶ [0030]).
Dang fails to teach wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8 (claim 1); and
wherein the supporting material comprises carbon black (claim 18).
TAKAHASHI teaches wherein the supporting material has an absorption coefficient (light blocking layer 425) (claim 1); and
wherein the supporting material comprises carbon black (425, FIG. 7B, ¶ [0353]) (claim 18).
TAKAHASHI differs from the claim invention by not disclosing wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8.
However, because TAKAHASHI discloses the same material as Applicant’s specification, therefore, TAKAHASHI inherently discloses wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8, moreover, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the light interference in the LED device as taught by TAKAHASHI. 
Moreover, Dang fails to teach wherein the supporting material comprises a different material from the reflective potting; wherein the reflective potting comprises silicone; wherein the supporting material comprises epoxy; and singulating the optoelectronic semiconductor components through the supporting material in the trenches.
`939 teaches wherein the supporting material (“silicone admixed with white pigment”, [0050]) comprises a different material from the reflective potting (“The potting compound 6 here includes at least one phosphor”, [0045]); wherein the reflective potting comprises silicone (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014]); wherein the supporting material comprises epoxy (note that (“silicone admixed with white pigment such as titanium oxide powder and/or aluminurn oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]); and 
singulating the optoelectronic semiconductor components (1) through the supporting material in the trenches (S8 of Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing a possibility for the inexpensive and simply and rapidly variable production of a housing as taught by `939, [0004]. 
Re claim 10, in the combination, Dang teaches the method as claimed in claim 1 wherein the trenches (52) penetrate the potting from the reflective potting top side (20) completely as far as the carrier (50/60), wherein the carrier is at least partially exposed, 
wherein at least one anchoring element (62) is arranged in each trench for increasing a bonding attachment of the supporting body to the carrier.
Re claim 11, in the combination, Dang teaches the method as claimed in claim 1 wherein the trenches (52 of FIG. 3K) extend contiguously over a number of the optoelectronic semiconductor components (DIE1/DIE 2) prior to singulating the optoelectronic semiconductor components (FIG, 3L), 
wherein adjacent trenches neither touch nor intersect, such that one supporting body per trench is formed during the filling of the trenches with the supporting material (58+64+66, FGI. 3J).
Re claim 12, in the combination, Dang teaches the method as claimed in claim 1 wherein the trenches have a multiplicity of branches in a direction transverse (direction pointed toward the page) to a longitudinal direction, 
wherein the optoelectronic semiconductor chips are surrounded on at least three sides (three dimensional direction) by the related trench together with two of the branches of the multiplicity of branches.
Re claim 14, in the combination, Dang teaches the method as claimed in claim 1 wherein the optoelectronic semiconductor chips (DIE1/DIE 2) are grouped into picture elements (Red/Green/Blue) prior to the filling of the trenches (52), which are configured for colored light emission that can be set, wherein no trench is produced between the optoelectronic semiconductor chips (DIE1/DIE 2) within the picture elements.

    PNG
    media_image1.png
    553
    1037
    media_image1.png
    Greyscale

Re claim 17, in the combination, Dang teaches the method as claimed in claim 1, wherein the trenches are partially filled with the supporting material (58 of [58/20/molding of DIE 1]), and wherein an optoelectronic semiconductor component of the optoelectronic semiconductor components comprises a portion of the supporting material after the singulating occurs ([aPofS], FIG. 3I [as shown above]).
Dang differs from the claim invention by not disclosing wherein the trenches are completely filled with the supporting material.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang in view of TAKAHASHI/`939 and further in view of Tischler (Pub. No.: US 2015/0221623).
Re claim 2, Dang further teaches the method as claimed in claim 1 wherein: 
the trenches penetrate the potting by at least 40% (FIG. 3F → 3G) in a direction perpendicular to the carrier from the potting top side, 
the carrier is present in the finished optoelectronic semiconductor components and comprises electrical contact areas (48, [0025]) for the optoelectronic semiconductor chips, 
the potting (20) is applied directly to the carrier, 
the singulation (FIG. 3K → 3L) occurs at least through the supporting body, and 
the trenches (52) are kept at a distance from the optoelectronic semiconductor chips, so that the supporting body does not touch the optoelectronic semiconductor chips.
Dang differs from the claim invention by not disclosing a lateral distance between the optoelectronic semiconductor chips and the trenches on the potting top side ranges from 30 µm to 250 µm, inclusive.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, Dang fails to teach wherein the potting has a transmissivity with respect to the radiation of at least 0.5% and of at most 5% on the potting top side,
a phosphor body is respectively mounted arranged on the top sides of the respective optoelectronic semiconductor chips facing away from the carrier, 
the phosphor bodies are flush with the potting top side and also the supporting body (claim 2). 
Tischler teaches the supporting body has an absorption coefficient with respect to the radiation of at least 0.8 (note that “The reflective layer may have a reflectance greater than 80%, or even greater than 90%”, ¶ [0045], therefore, the absorption rate is 10% to 20% which is equivalent to 0.1 to 0.2), 
wherein the potting has a transmissivity with respect to the radiation of at least 0.5% and of at most 5% on the potting top side [0292],
a phosphor body (230, FIG. 1A, [0294]) is respectively mounted arranged on the top sides of the respective optoelectronic semiconductor chips facing away from the carrier, 
the phosphor bodies are flush with the potting top side and also the supporting body (270).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improve the efficiency of transmitting the light as taught by Tischler, [0004].
Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over `939 in view of TAKAHASHI and further in view of Tischler.
Re claim 2, `939 teaches the method as claimed in claim 1, wherein: the trenches (7a/7b, S5) penetrate the reflective potting by at least 40% (drawing scale) in a direction perpendicular to the carrier (3) from the potting top side, 
the carrier is present in the finished optoelectronic semiconductor components and comprises electrical contact areas (10) for the optoelectronic semiconductor chips (1), the reflective potting (6) is applied directly to the carrier (8 of S7, Fig. 3), the singulation occurs at least through the supporting body (8 of S6, Fig. 2), and the trenches are kept at a distance from the optoelectronic semiconductor chips (1), so that the supporting body does not touch the optoelectronic semiconductor chips.
`939 differs from the claim invention by not disclosing a lateral distance between the optoelectronic semiconductor chips and the trenches on the potting top side ranges from 30 µm to 250 µm, inclusive.
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Moreover, `939 fails to teach wherein the potting has a transmissivity with respect to the radiation of at least 0.5% and of at most 5% on the potting top side,
a phosphor body is respectively mounted arranged on the top sides of the respective optoelectronic semiconductor chips facing away from the carrier, 
the phosphor bodies are flush with the potting top side and also the supporting body. 
Tischler teaches the supporting body has an absorption coefficient with respect to the radiation of at least 0.8 (note that “The reflective layer may have a reflectance greater than 80%, or even greater than 90%”, ¶ [0045], therefore, the absorption rate is 10% to 20% which is equivalent to 0.1 to 0.2), and 
wherein the potting has a transmissivity with respect to the radiation of at least 0.5% and of at most 5% on the potting top side [0292],
a phosphor body (230, FIG. 1A, [0294]) is respectively mounted arranged on the top sides of the respective optoelectronic semiconductor chips facing away from the carrier, 
the phosphor bodies are flush with the potting top side and also the supporting body (270).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of improve the efficiency of transmitting the light as taught by Tischler, [0004].
Claim(s) 1, 5-8, 13, and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Moosburger (Pub. No.: US 2016/0172546) in view of TAKAHASHI (Pub. No.: US 20170271610) and further in view of `939.
Re claims 1/18, Moosburger teaches a method for producing optoelectronic semiconductor components, wherein the method comprises 
applying optoelectronic semiconductor chips (1=[11/12/13], FIG. 2, [0050]) for generating radiation to a carrier; 
producing a reflective potting (7, FIG. 2), with a potting top side facing away from the carrier directly around the optoelectronic semiconductor chips, so that the optoelectronic semiconductor chips remain free of the reflective potting on a top side thereof wherein the reflective potting has trenches between the optoelectronic semiconductor chips, wherein the trenches are arranged at a distance from the associated optoelectronic semiconductor chips, and wherein the trenches do not touch the optoelectronic semiconductor chips, 
filling the trenches (9 of FIGS. 8A → 8C) with a supporting material (8) to form at least one supporting body and leaving the potting alongside the trenches free of the supporting material; and 
singulating the optoelectronic semiconductor components (1, FIG. 8C → 8D).
Moosburger fails to teach wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8 (claim 1); and
wherein the supporting material comprises carbon black (claim 18).
TAKAHASHI teaches wherein the supporting material has an absorption coefficient (light blocking layer 425) (claim 1); and
wherein the supporting material comprises carbon black (425, FIG. 7B, ¶ [0353]) (claim 18).
TAKAHASHI differs from the claim invention by not disclosing wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8.
However, because TAKAHASHI discloses the same material as Applicant’s specification, therefore, TAKAHASHI inherently discloses wherein the supporting material has an absorption coefficient with respect to the radiation of at least 0.8, moreover, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of preventing the light interference in the LED device as taught by TAKAHASHI. 
Moreover, Moosburger fails to teach wherein the supporting material comprises a different material from the reflective potting; wherein the reflective potting comprises silicone; wherein the supporting material comprises epoxy; and singulating the optoelectronic semiconductor components through the supporting material in the trenches.
`939 teaches wherein the supporting material (“silicone admixed with white pigment”, [0050]) comprises a different material from the reflective potting (“The potting compound 6 here includes at least one phosphor”, [0045]) wherein the reflective potting comprises silicone (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014]); wherein the supporting material comprises epoxy (note that (“silicone admixed with white pigment such as titanium oxide powder and/or aluminurn oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]); and 
singulating the optoelectronic semiconductor components (1) through the supporting material in the trenches (S8 of Fig. 3).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of providing a possibility for the inexpensive and simply and rapidly variable production of a housing as taught by `939, [0004].
Re claim 5, in the combination, Moosburger teaches the method as claimed in claim 1, wherein the reflective potting is produced with a uniform thickness (7), and wherein the trenches are formed by sawing the reflective potting (FIG. 8C → 8D).
Re claim 6, in the combination, Moosburger teaches the method as claimed in claim 5 wherein a roughening is produced in the trenches during the sawing (1C, FIG. 8E, [0053]).
Re claim 7, Moosburger teaches the method as claimed in claim 1 wherein side walls of the trenches form an angle ranging from 95° to 135°, inclusive, with the potting top side (9, FIG. 8C), 
In re claims 6-7, Moosburger differs from the claim invention by not disclosing wherein the roughening has an average roughness ranging from 5 µm to 40 µm (claim 6).
wherein peripheral roundings with a radius of curvature ranging from 10 µm to 50 µm, inclusive, are respectively formed along edges of the trenches (claim 7).
However, Applicant has not disclosed that the ranges are for particular unobvious purpose, produce an unexpected result, or are otherwise critical. Therefore, It would have been obvious to one having ordinary skill in the art at the time the invention was made to include the above said teaching, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art.  In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Laboratories Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997).
Re claim 8, in the combination, Moosburger teaches the method as claimed in claim 1, wherein the trenches are additionally roughened after the producing of the reflective potting (because the curve of 7) and before the filling of the trenches.
Re claim 13, in the combination, Moosburger teaches the method as claimed in claim 1 wherein, during the singulating the optoelectronic semiconductor components (1, FIG. 8D), at least one singulation line runs completely alongside the trenches, and the supporting body (8) is not affected by this the singulation line (cutting through 7/2).
Claim(s) 3-4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang/TAKAHASHI/`939 in view of ETSCHMAIER (Pub. No.: US 2018/0226514).
	Re claim 3, Dang/TAKAHASHI/`939 teach all the limitation of claim 1.
Dang fails to teach the limitation of claim 3.
ETSCHMAIER teaches wherein the potting is produced by a film-assisted transfer molding and/or film-assisted injection molding ¶ [0016].
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of reducing cost by eliminating the etching steps as taught by ETSCHMAIER, [0003]. 
Moreover, after the combining of Dang and ETSCHMAIER would teach wherein the trenches are formed with the film-assisted injection molding or film- assisted transfer molding, such that no potting material is subsequently removed.
Re claim 4, in the combination, Dang teaches the method as claimed in claim 3 wherein at least one anchoring structure (68, FIG. 3H) is formed in the trenches (52) on the potting during the producing of the potting, 
wherein a bonding attachment (62, FIG. 3J) of the supporting body to the potting is increased by the anchoring structure. 
Claim(s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Dang/TAKAHASHI/`939 in view of Pindl (Pub. No.: US 20160233200).
Re claim 9, Dang teaches all the limitation of claim 1, wherein the trenches penetrate the potting (20) from the potting top side by at least 45% and by at most 70% (FIG. 3F → 3G)
Dang fails to teach wherein the trenches are filled flush and completely with the supporting material.
Pindl teaches wherein the trenches (formed between 125) are filled flush and completely with the supporting material (130, FIG. 5).
It would have been prima facie obvious to one of ordinary skill in the art at the time the invention was made to include the above said teaching for the purpose of protecting the LED device as taught by Pindl. 
Response to Arguments
Applicant's arguments filed 09/09/2022 have been fully considered but they are not persuasive. 
In response to Applicant’s argument that
“The Examiner points to element 6 of Schlosser as being a reflective potting and element 8 as being a supporting material for purposes of allegedly reading on Applicant's claims. 
However, element 6 is merely disclosed as a tight-transmissive potting comprising a phosphor, and element 8 is disclosed as being silicone with TiO2 particles. Schlosser particularly lacks the teaching where element 6 includes silicone and element 8 includes an epoxy. 
Even if one skilled in the art were to interpret element 8 as the reflective potting and element 6 as the supporting material, which Applicant is certainly not conceding, element 6 is not disclosed as including or being an epoxy. Moreover, if element 8 is interpreted as the reflective potting for purposes of alleged ly reading on Applicant's claims, element 8 is not arranged where a potting top side is facing away from the carrier of the optoelectronic semiconductor component as required by Applicant's claims 1 and 18. 
None of the remaining cited references cure the deficiency of Schlosser. 
For sake of completeness, Applicant further submits that neither Narn, nor Takahashi, alone or in any combination, teaches, discloses, nor suggests a reflective potting that includes silicone and a supporting material that includes an epoxy….”, pages 7-9.

The Examiner respectfully submits that `939 still reads on: 
wherein the reflective potting comprises silicone (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014]), 
filling the trenches with a supporting material (8, [0050]) to form at least one supporting body and leaving the potting alongside the trenches free of the supporting material; wherein the supporting material (“silicone admixed with white pigment such as titanium oxide powder and/or aluminurn oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]) comprises a different material from the reflective potting (“The potting compound 6 here includes at least one phosphor”, [0045] and the phosphor are/is introduced may be or include silicone or epoxy resin, ¶ [0014]) wherein the supporting material comprises epoxy (note that (“silicone admixed with white pigment such as titanium oxide powder and/or aluminum oxide powder”, [0050] and “the dielectric material may include titanium oxide and/or aluminum oxide, e.g. as particles embedded into a matrix material such as silicone or epoxy resin”, ¶ [0031]).
For the above reasons, it is believed that the rejections should be sustained.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TONY TRAN whose telephone number is (571)270-1749.  The examiner can normally be reached on Monday-Friday, 8AM-5PM, EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kimberly Rizkallah can be reached on 571-272-2402.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/TONY TRAN/Primary Examiner, Art Unit 2894